Citation Nr: 0638621	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right wrist/hand 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.  

5.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1978 to 
November 1982, and Army National Guard service, which 
included the period from June 1983 to December 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he was treated for the claimed 
disorders during his active duty service, as well as during 
his National Guard service in 1985 and 1997.  In an 
Authorization Form 21-4142 received in May 2003 the veteran 
noted that he injured his knees and ankle in 1985 and 
hand/wrist and back in 1997.  Service medical records from 
the time of the veteran's active duty service are 
unavailable, however it is unclear whether all possibilities 
have been exhausted to obtain the veteran's National Guard 
medical records.  A May 2003 letter from the Army of the 
National Guard indicated that available medical records were 
forwarded and that additional medical records should be 
requested from the facility where treatment was given.  Thus 
clarification is needed from the veteran as to the unit 
assignments, dates, facilities and locations where he 
received treatment for his claimed disabilities.  
Furthermore, the veteran's National Guard records contain a 
partial list of the veteran's dates for inactive duty 
training and therefore a more comprehensive list needs to be 
obtained.  The National Guard records do include medical 
records, dated in July 1997, which show the veteran sustained 
a fall during annual training and injured his right wrist.  
The records noted that the veteran was refereed to Cannon Air 
Force Base for further evaluation.  Thus, a VA examination is 
warranted to determine whether any of the claimed 
disabilities are due to the veteran's service.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should seek clarification from 
the veteran as to the unit assignments, 
dates, facilities and locations where he 
received treatment for the disabilities 
that he is claiming.  Attempts should be 
made to associate all identified records 
with the veteran's claims folder, to 
include the veteran's 1997 medical 
records from Cannon Air Force Base.  

3.  The RO should verify the dates of the 
veteran's inactive duty training and 
active duty for training from June 1983 
to December 2000.  If necessary, the RO 
should obtain the veteran's National 
Guard pay records and/or seek any 
additional clarification from the 
Adjutant General Office.

4.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his claimed right hand/wrist, 
bilateral knee, left ankle, and low back 
disorders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right 
hand/wrist, bilateral knee, left ankle, 
and low back disorders are related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.

5.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



